Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended APRIL 30, 2015 OR [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 1-8551 Hovnanian Enterprises, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-1851059 (I.R.S. Employer Identification No.) 110 West Front Street, P.O. Box 500, Red Bank, NJ07701 (Address of Principal Executive Offices) 732-747-7800 (Registrant's Telephone Number, Including Area Code) N/A(Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer[ X ] Non-Accelerated Filer[](Do not check if smaller reporting company)Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.131,435,644 shares of Class A Common Stock and14,983,719 shares of Class B Common Stock were outstanding as of June 4, 2015. 1 Table Of Contents HOVNANIAN ENTERPRISES, INC. FORM 10-Q INDEX PAGE NUMBER PART I.Financial Information Item l.Financial Statements: Condensed Consolidated Balance Sheets (unaudited) as of April 30, 2015 and October 31, 2014 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended April 30, 2015 and 2014 5 Condensed Consolidated Statement of Equity (unaudited) for the six months ended April 30, 2015 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended April 30, 2015 and 2014 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3.Quantitative and Qualitative Disclosures About Market Risk 58 Item 4.Controls and Procedures 59 PART II.Other Information Item 1.Legal Proceedings 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 6.Exhibits 60 Signatures 61 2 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) April 30, October 31, 2014 (Unaudited) ASSETS Homebuilding: Cash and cash equivalents Restricted cash and cash equivalents Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits and notes, net Property, plant and equipment, net Prepaid expenses and other assets Total homebuilding Financial services: Cash and cash equivalents Restricted cash and cash equivalents Mortgage loans held for sale at fair value Other assets Total financial services Income taxes receivable – including net deferred tax benefits Total assets (1)Derived from the audited balance sheet as of October 31, 2014. See notes to condensed consolidated financial statements (unaudited). 3 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands Except Share and Per Share Amounts) April 30, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse mortgages Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse lines of credit Total financial services Notes payable: Senior secured notes, net of discount Senior notes, net of discount Senior amortizing notes Senior exchangeable notes Accrued interest Total notes payable Total liabilities Stockholders’ equity deficit: Preferred stock, $0.01 par value - authorized 100,000 shares; issued and outstanding 5,600 shares with a liquidation preference of $140,000 at April 30, 2015 and at October 31, 2014 Common stock, Class A, $0.01 par value – authorized 400,000,000 shares; issued 143,196,407 shares at April 30, 2015 and 142,836,563 shares at October 31, 2014 (including 11,760,763 shares at April 30, 2015 and October 31, 2014 held in Treasury) Common stock, Class B, $0.01 par value (convertible to Class A at time of sale) – authorized 60,000,000 shares; issued 15,675,467 shares at April 30, 2015 and 15,497,543 shares at October 31, 2014 (including 691,748 shares at April 30, 2015 and October 31, 2014 held in Treasury) Paid in capital – common stock Accumulated deficit ) ) Treasury stock – at cost ) ) Total stockholders’ equity deficit ) ) Total liabilities and equity (1)Derived from the audited balance sheet as of October 31, 2014. See notes to condensed consolidated financial statements (unaudited). 4 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenues: Homebuilding: Sale of homes Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations Total expenses Loss on extinguishment of debt - ) - ) Income from unconsolidated joint ventures Loss before income taxes ) State and federal income tax (benefit) provision: State ) Federal ) - ) - Total income taxes ) ) Net loss ) Per share data: Basic: Loss per common share ) Weighted-average number of common shares outstanding Assuming dilution: Loss per common share ) Weighted-average number of common shares outstanding See notes to condensed consolidated financial statements (unaudited). 5 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY (In Thousands Except Share Amounts) (Unaudited) A Common Stock B Common Stock Preferred Stock Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Paid-In Capital Accumulated Deficit Treasury Stock Total Balance, October 31, 2014 ) ) ) Stock options, amortization and issuances Restricted stock amortization, issuances and forfeitures 4 2 Conversion of Class B to Class A Common Stock ) - Net loss ) ) Balance, April 30, 2015 ) ) ) See notes to condensed consolidated financial statements (unaudited). 6 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended April 30, Cash flows from operating activities: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Compensation from stock options and awards Amortization of bond discounts and deferred financing costs Gain on sale and retirement of property and assets ) ) Income from unconsolidated joint ventures ) ) Distributions of earnings from unconsolidated joint ventures Loss on extinguishment of debt - Inventory impairment and land option write-offs Deferred income tax benefit ) - (Increase) decrease in assets: Mortgage loans held for sale at fair value ) Restricted cash, receivables, prepaids, deposits and other assets ) Inventories ) ) (Decrease) increase in liabilities: State income tax payable ) Customers’ deposits Accounts payable, accrued interest and other accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of property and assets Purchase of property, equipment and other fixed assets and acquisitions ) ) Decrease (increase) in restricted cash related to mortgage company ) Investments in and advances to unconsolidated joint ventures ) ) Distributions of capital from unconsolidated joint ventures Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from mortgages and notes Payments related to mortgages and notes ) ) Proceeds from model sale leaseback financing programs Payments related to model sale leaseback financing programs ) ) Proceeds from land bank financing programs Payments related to land bank financing programs ) ) Proceeds from senior notes Payments related to senior notes - ) Net proceeds (payments) related to mortgage warehouse lines of credit ) Deferred financing costs from land bank financing programs and note issuances ) ) Principal payments and debt repurchases ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents balance, beginning of period Cash and cash equivalents balance, end of period 7 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands - Unaudited) (Continued) Six Months Ended April 30, Supplemental disclosure of cash flow: Cash paid during the period for: Interest, net of capitalized interest (see Note 3 to the Condensed Consolidated Financial Statements) $41,061 $43,939 Income taxes See notes to condensed consolidated financial statements (unaudited). 8 Table Of Contents HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED 1. Basis of Presentation Hovnanian Enterprises, Inc. and Subsidiaries (the "Company”, “we”, “us” or “our”) has reportable segments consisting of six Homebuilding segments (Northeast, Mid-Atlantic, Midwest, Southeast, Southwest and West) and the Financial Services segment (see Note 17). The accompanying unaudited Condensed Consolidated Financial Statements include our accounts and those of all wholly-owned subsidiaries after elimination of all significant intercompany balances and transactions. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2014.In the opinion of management, all adjustments for interim periods presented have been made, which include normal recurring accruals and deferrals necessary for a fair presentation of our condensed consolidated financial position, results of operations and cash flows.The preparation of Condensed Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates, and these differences could have a significant impact on the Condensed Consolidated Financial Statements.Results for interim periods are not necessarily indicative of the results which might be expected for a full year. The balance sheet at October 31, 2014 has been derived from the audited Consolidated Financial Statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. 2. Stock Compensation For the three and six months ended April 30, 2015, the Company’s total stock-based compensation expense was $3.2 million and $6.7 million ($2.1 million and $4.6 million net of tax), respectively, and $1.5 million and $5.0 million for the three and six months ended April 30, 2014, respectively. Included in this total stock-based compensation expense was the vesting of stock options of $0.5 million and $1.4 millionfor the three and six months ended April 30, 2015, respectively, and $1.0 million and $2.0 million for the three and six months ended April 30, 2014, respectively. 3. Interest Interest costs incurred, expensed and capitalized were: Three Months Ended April 30, Six Months Ended April 30, (In thousands) Interest capitalized at beginning of period Plus interest incurred (1) Less cost of sales interest expensed Less other interest expensed (2)(3) Interest capitalized at end of period (4) Data does not include interest incurred by our mortgage and finance subsidiaries. Other interest expensed includes interest that does not qualify for interest capitalization because our assets that qualify for interest capitalization (inventory under development) do not exceed our debt.Also includes interest on completed homes and land in planning, which does not qualify for capitalization, and therefore, is expensed. Cash paid for interest, net of capitalized interest, is the sum of other interest expensed, as defined above, and interest paid by our mortgage and finance subsidiaries adjusted for the change in accrued interest on notes payable, which is calculated as follows: 9 Table Of Contents Three Months Ended April 30, Six Months Ended April 30, (In thousands) Other interest expensed Interest paid by our mortgage and finance subsidiaries Increase in accrued interest ) Cash paid for interest, net of capitalized interest Capitalized interest amounts are shown gross before allocating any portion of impairments, if any, to capitalized interest. 4. Reduction of Inventory to Fair Value We record impairment losses on inventories related to communities under development and held for future development when events and circumstances indicate that they may be impaired and the undiscounted cash flows estimated to be generated by those assets are less than their related carrying amounts.If the expected undiscounted cash flows are less than the carrying amount, then the community is written down to its fair value.We estimate the fair value of each impaired community by determining the present value of the estimated future cash flows at a discount rate commensurate with the risk of the respective community.For the six months ended April 30, 2015, our discount rate used for the impairments recorded ranged from 17.5% to 19.8%. For the six months ended April 30, 2014, no discount rate was used as the one community impaired during the quarter was land held for sale for which a purchase offer price was used to determine the fair value. This land was sold at the offer price in May 2014. Should the estimates or expectations used in determining cash flows or fair value decrease or differ from current estimates in the future, we may need to recognize additional impairments. During the six months ended April 30, 2015, we evaluated inventories of all 508 communities under development and held for future development for impairment indicators through preparation and review of detailed budgets or other market indicators of impairment. We performed detailed impairment calculations for 15 of those communities (i.e., those with a projected operating loss or other impairment indicators) with an aggregate carrying value of $77.4 million. Of those communities tested for impairment, seven communities with an aggregate carrying value of $33.0 million had undiscounted future cash flows that exceeded the carrying amount by less than 20%. As a result of our impairment analysis, we recorded impairment losses of $3.5 million and $4.4 million, in four and five communities, respectively, with a pre-impairment value of $11.0 million and $16.7 million, respectively, for the three and six months ended April 30, 2015, respectively, and recorded $0.1 million, in one community with a pre-impairment value of $0.2 million, for both the three and six months ended April 30, 2014, which are included in the Condensed Consolidated Statements of Operations on the line entitled “Homebuilding: Inventory impairment loss and land option write-offs” and deducted from inventory. The pre-impairment value r epresents the carrying value, net of prior period impairments, if any, at the time of recording the impairment. The Condensed Consolidated Statements of Operations line entitled “Homebuilding: Inventory impairment loss and land option write-offs” also includes write-offs of options and approval, engineering and capitalized interest costs that we record when we redesign communities and/or abandon certain engineering costs and we do not exercise options in various locations because the communities' pro forma profitability is not projected to produce adequate returns on investment commensurate with the risk.Total aggregate write-offs related to these items were $0.8 million and $0.4 million for the three months ended April 30, 2015 and 2014, respectively, and $2.1 million and $1.1 million for the six months ended April 30, 2015 and 2014, respectively.Occasionally, these write-offs are offset by recovered deposits (sometimes through legal action) that had been written off in a prior period as walk-away costs.Historically, these recoveries have not been significant in comparison to the total costs written off. The number of lots walked away from during the three months ended April 30, 2015 and 2014 were 455 and 894, respectively, and 2,155 and 2,430 during the six months ended April 30, 2015 and 2014, respectively. We decide to mothball (or stop development on) certain communities when we determine that the current performance does not justify further investment at the time.When we decide to mothball a community, the inventory is reclassified on our Condensed Consolidated Balance Sheets from “Sold and unsold homes and lots under development” to “Land and land options held for future development or sale.”During the first half of fiscal 2015, we did not mothball any new communities, or re-activate or sell any communities which were previously mothballed.As of April 30, 2015, the net book value associated with our 45 total mothballed communities was $105.2 million, which was net of impairment charges recorded in prior periods of $412.4 million. From time to time we enter into option agreements that include specific performance requirements, whereby we are required to purchase a minimum number of lots. Because of our obligation to purchase these lots, for accounting purposes in accordance with Accounting Standards Codification (“ASC”) 360-20-40-38, we are required to record this inventory on our Condensed Consolidated Balance Sheets. As of April 30, 2015, we had $1.7 million of specific performance options recorded on our Condensed Consolidated Balance Sheets to “Consolidated inventory not owned – specific performance options,” with a corresponding liability of $1.7 million recorded to “Liabilities from inventory not owned.” 10 Table Of Contents We sell and lease back certain of our model homes with the right to participate in the potential profit when each home is sold to a third party at the end of the respective lease. As a result of our continued involvement, for accounting purposes in accordance with ASC 360-20-40-38, these sale and leaseback transactions are considered a financing rather than a sale. Therefore, for purposes of our Condensed Consolidated Balance Sheets, at April 30, 2015, inventory of $83.2 million was recorded to “Consolidated inventory not owned – other options,” with a corresponding amount of $78.2 million recorded to “Liabilities from inventory not owned” for the amount of net cash received from the transactions. We have land banking arrangements, whereby we sell our land parcels to the land banker and they provide us an option to purchase back finished lots on a quarterly basis. Because of our options to repurchase these parcels, for accounting purposes, in accordance with ASC 360-20-40-38, these transactions are considered a financing rather than a sale. For purposes of our Condensed Consolidated Balance Sheets, at April 30, 2015, inventory of $15.9 million was recorded as “Consolidated inventory not owned – other options ,” with a corresponding amount of $11.1 million recorded to “Liabilities from inventory not owned” for the amount of net cash received from the transactions. 5. Variable Interest Entities The Company enters into land and lot option purchase contracts to procure land or lots for the construction of homes. Under these contracts, the Company will fund a stated deposit in consideration for the right, but not the obligation, to purchase land or lots at a future point in time with predetermined terms. Under the terms of the option purchase contracts, many of the option deposits are not refundable at the Company's discretion.Under the requirements of ASC810, certain option purchase contracts may result in the creation of a variable interest in the entity (“VIE”) that owns the land parcel under option. In compliance with ASC810, the Company analyzes its option purchase contracts to determine whether the corresponding land sellers are VIEs and, if so, whether the Company is the primary beneficiary. Although the Company does not have legal title to the underlying land, ASC810 requires the Company to consolidate a VIE if the Company is determined to be the primary beneficiary. In determining whether it is the primary beneficiary, the Company considers, among other things, whether it has the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance. Such activities would include, among other things, determining or limiting the scope or purpose of the VIE, selling or transferring property owned or controlled by the VIE, or arranging financing for the VIE. The Company also considers whether it has the obligation to absorb losses of the VIE or the right to receive benefits from the VIE. As a result of its analyses, the Company determined that as of April 30, 2015 and October 31, 2014, it was not the primary beneficiary of any VIEs from which it is purchasing land under option purchase contracts. We will continue to secure land and lots using options, some of which are with VIEs. Including deposits on our unconsolidated VIEs, at April 30, 2015, we had total cash and letters of credit deposits amounting to $87.2 million to purchase land and lots with a total purchase price of $1.3 billion. The maximum exposure to loss with respect to our land and lot options is limited to the deposits plus any pre-development costs invested in the property, although some deposits are refundable at our request or refundable if certain conditions are not met. 6. Warranty Costs General liability insurance for homebuilding companies and their suppliers and subcontractors is very difficult to obtain. The availability of general liability insurance is limited due to a decreased number of insurance companies willing to underwrite for the industry. In addition, those few insurers willing to underwrite liability insurance have significantly increased the premium costs. To date, we have been able to obtain general liability insurance but at higher premium costs with higher deductibles. Our subcontractors and suppliers have advised us that they have also had difficulty obtaining insurance that also provides us coverage. As a result, we have an owner controlled insurance program for certain of our subcontractors whereby the subcontractors pay us an insurance premium (through a reduction of amounts we would otherwise owe such subcontractors for their work on our homes) based on the risk type of the trade. We absorb the liability associated with their work on our homes as part of our overall general liability insurance at no additional cost to us because our existing general liability and construction defect insurance policy and related reserves for amounts under our deductible covers construction defects regardless of whether we or our subcontractors are responsible for the defect. For the six months ended April 30, 2015 and 2014, we received $1.3 million and $1.0 million, respectively, from subcontractors related to the owner controlled insurance program, which we accounted for as a reduction to inventory. 11 Table Of Contents We accrue for warranty costs that are covered under our existing general liability and construction defect policy as part of our general liability insurance deductible. This accrual is expensed as selling, general and administrative costs.For homes delivered in fiscal 2015 and 2014, our deductible under our general liability insurance is $20 million per occurrence for construction defect and warranty claims.For bodily injury claims, our deductible per occurrence in fiscal 2015 and 2014 is $0.25 million, up to a $5 million limit.Our aggregate retention in fiscal 2015 and 2014 is $21 million for construction defect, warranty and bodily injury claims.In addition, we establish a warranty accrual for lower cost related issues to cover home repairs, community amenities and land development infrastructure that are not covered under our general liability and construction defect policy. We accrue an estimate for these warranty costs as part of cost of sales at the time each home is closed and title and possession have been transferred to the homebuyer.Additions and charges in the warranty reserve and general liability reserve for the three and six months ended April 30, 2015 and 2014 were as follows: Three Months Ended April 30, Six Months Ended April 30, (In thousands) Balance, beginning of period Additions – Selling, general and administrative Additions – Cost of sales Charges incurred during the period ) Changes to pre-existing reserves - Balance, end of period Warranty accruals are based upon historical experience.We engage a third-party actuary that uses our historical warranty and construction defect data, worker’s compensation data and other industry data to assist us in estimating our reserves for unpaid claims, claim adjustment expenses and incurred but not reported claims reserves for the risks that we are assuming under the general liability and workers compensation programs.The estimates include provisions for inflation, claims handling, and legal fees. Insurance claims paid by our insurance carriers, excluding insurance deductibles paid, were $18.1 million and $1.3 million for the three months ended April 30, 2015 and 2014, respectively, and $18.3 million and $4.2 million for the six months ended April 30, 2015 and 2014, respectively, for prior year deliveries. During the three months ended April 30, 2015 we settled the D’Andrea class action suit with the majority of the settlement being paid by our insurance carriers. See Note 7 below. 7. Commitments and Contingent Liabilities We are involved in litigation arising in the ordinary course of business, none of which is expected to have a material effect on our financial position , results of operations or cash flows, and we are subject to extensive and complex regulations that affect the development and home building, sales and customer financing processes, including zoning, density, building standards and mortgage financing.These regulations often provide broad discretion to the administering governmental authorities.This can delay or increase the cost of development or homebuilding. We also are subject to a variety of local, state, federal and foreign laws and regulations concerning protection of health and the environment , including those regulating the emission or discharge of materials into the environment, the management of stormwater runoff at construction sites, the handling, use, storage and disposal of hazardous substances, impacts to wetlands and other sensitive environments, and the remediation of contamination at properties that we have owned or developed or currently own or are developing (“environmental laws”).The particular environmental laws that apply to any given community vary greatly according to the community site, the site’s environmental conditions and the present and former uses of the site.These environmental laws may result in delays, may cause us to incur substantial compliance, remediation and/or other costs, and can prohibit or severely restrict development and homebuilding activity.
